DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 10 are entitled to a priority date of August 27, 2020.


Abstract

The abstract is objected to because it exceeds 150 words. See MPEP § 608.01(b).

Appropriate correction is required.


Claim Objections

Claim 8 is objected to because of the following informalities:    

Claim 8, Last line, element number “(5)” should be deleted. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rathman (US 2511878).

With regards to Claims 1, 2, and 8:

The system of Rathman, in its natural use, discloses a method (Figures 1 – 3) for delivering a fluid which is a gas/liquid mixture (Col. 3, Lines 72, pump capable of liquid and gas) by way of a screw spindle pump, said screw spindle pump having a housing (casing 10) which forms at least one fluid inlet (intake port 11) and one fluid outlet (discharge port 12) and in which at least one drive spindle (driving rotor 19) and at least one running spindle (driven rotor 21), coupled in terms of rotation to the latter, of the screw spindle pump are accommodated, which spindles, in each rotation position of the drive spindle, delimit together with the housing multiple pump chambers (chambers 40, 41), wherein the drive spindle is rotated by a drive in a drive direction (Col. 3, Line 11: “a source of power arranged to turn the rotor as indicated by the arrow at the right of Fig. 1”), whereby a respective one of the pump chambers that is initially open toward the respective fluid inlet is closed off, the resulting closed-off pump chamber is moved axially toward the fluid outlet and, there, upon attainment of an opening rotation angle, is opened toward the fluid outlet (Col. 5, Lines 74 – Col. 6, Lines 15), wherein the drive spindle is driven in such a manner that, for a given pump geometry of the screw spindle pump.

Rathman does not explicitly disclose a ratio between the inlet and outlet pressures, and thus does not explicitly disclose that the pressure in the respective pump chamber prior to and/or upon attainment of the opening rotation angle is increased in relation to the suction pressure of the screw spindle pump, which prevails in the region of the respective fluid inlet, by at most 20% or by at most 10% of a difference in pressure between the suction pressure and the pressure in the region of the fluid outlet. However, this pressure difference is regarded as routine optimization where the general conditions of the claim are disclosed in the prior art. Rathman teaches that the pressure difference is dictated by the arc length and location of the opening (35) of the discharge chamber (32). Rathman teaches that if no pressure increase is desired, the opening is as shown in Figure 3, where the opening extends for about 220 degrees from point (a) to point (b) (Col. 3, Lines 71+). Whereas, if built-in compression is desired, the opening is reduced as shown in Figure 4. Rathman goes on to teach “[i]t is understood that gradually increasing the area 35 from that shown in Fig. 4 towards that shown in Fig. 3 gradually reduces the pressures imposed on the fluid passed by the pump. In practice that port block or casting 30 is used which contains the opening having an arc length, between that shown for opening 34 and that shown for opening 35, which will give the compression desired for the fluid as it is discharged from the pump” (Col. 4, Lines 37 – 46) and that the compression is formed by the “last turn” of the pump (see Col. 6, Line 28). It is noted that one way in which applicant limits compression to at most 20% or by at most 10% of a difference in pressure between the suction pressure and the pressure in the region of the fluid outlet is via varying pump geometry such that the mean value of the number of pump chambers per drive spindle and running spindle that are closed off both with respect to the fluid inlet and with respect to the fluid outlet is at most 1.5 over a rotation angle of the drive spindle of 360°. Rathman (Figure 1) teaches that the number of pump chambers is no more than 1.5 (as shown in Figure 1), and based on applicant’s admissions, such a geometry would in effect limit compression to at most the recited range. Given the teachings of Rathman, a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range of pressure difference based on modification of the arc length and opening of Rathman to yield a pressure difference of at most 20% or 10%, aided in part by the use of no more than 1.5 pump chambers over a rotation angle of the drive spindle of 360 degrees. 

With regards to Claim 3:

The Rathman modification of Claim 1 teaches in the context of the method, during at least one time interval, a gas/liquid mixture with a gas proportion of at least 90% is delivered, and/or in that, in the context of the method, during at least one further time interval, a gas/liquid mixture with a liquid proportion of at least 70% is delivered (Col. 3, Line 72, pump capable of all liquid, all gas, or mixtures).

With regards to Claims 5 and 9:

The Rathman modification of Claims 1 and 8 teaches the pump geometry of the screw spindle pump used Is selected in such a way that the inner diameter of the screw profile of the drive spindle or of at least one of the drive spindles and/or of the running spindle or of at least one of the running spindles is less than 0.7 times the outer diameter of the respective screw profile (see Figure 3, outer diameter of shaft 20 is less than 0.7 times inner diameter of cylinders 13, 14 – note that some scale is inferred due to the teaching of 220 degrees from point a to point b, as described in Col. 4, Lines 1 – 4). Alternatively, the relationship between the diameters could be regarded as a result effective variable. The ratio between the two diameters determines the volume of the pump chamber, and this volume determines the flow capacity of the pump at a given speed. As per MPEP 2144.05, once a parameter is established as a result effective variable, i.e., a variable which achieves a recognized result (see above, diameter ratio affects pump chamber volume), the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Rathman by modifying the ratio of the diameters of the spindles in order to optimize pump chamber volume and flow capacity. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rathman (US 2511878) in view of Swartzlander (US 2006/0263230).

With regards to Claim 4:

The Rathman modification of Claim 1 does not explicitly teach the pump geometry and the rotational speed of the screw spindle pump used are selected in such a way that the axial speed of the respective pump chamber during the axial movement toward the fluid outlet is at least 4 m/s. However, this speed is regarded as a result effective variable. Swartzlander (Figure 4) teaches a screw pump having linear speeds of greater than 4 m/s (see Figure 6, in all RPM ranges, both V1 and V3 have linear speeds exceeding 4 m/s). As per Swartzlander, the linear speed depends on the helix angle of the screw threads and the RPM or circumferential speed of the pump. As the linear speed and circumferential speed increase, a mismatch of the incoming air speed and the linear velocity of the lobe mesh exists (see Paragraphs 9, 50 and Figure 6) causing increasing pulsations, turbulence, and noise. As the linear speed increases, the gap between the mismatch of the incoming air speed and the linear velocity of the lobe mesh increases, and vice versa. As per MPEP 2144.05, once a parameter is established as a result effective variable, i.e., a variable which achieves a recognized result (see above, linear speeds affect noise and turbulence generation), the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Given the teachings of Swartzlander, it would have been obvious to one of ordinary skill in the art to modify the system of Rathman by modifying the linear speed of the spindles in order to optimize pump performance while being mindful of turbulence and noise generation.


Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rathman (US 2511878) in view of Schibbye (US 3945216).

With regards to Claims 6 and 10:

The Rathman modification of Claims 1 and 8 does not explicitly teach the pump geometry of the screw spindle pump used is selected in such a way that the mean circumferential gap between the outer edge of the screw profile of the drive spindle or of at least one of the drive spindles and/or of the running spindle or of at least one of the running spindles and the housing is less than 0.002 times the outer diameter of the respective screw profile. However, the clearance size is regarded as a result effective variable. Schibbye teaches a screw pump (see Figure 6). Schibbye teaches that “a certain internal leakage always takes place through clearances existing between the rotors and surrounding casing walls. The sealing is referred to as apositive sealing. The amount of leakage is a function of, among others, the size of the clearances, the output pressure, and the peripheral rotor (tip) speed. The rotors must be run at a high peripheral speed in order to reduce the internal leakage and achieve a sufficiently high volumetric efficiency which is necessary for obtaining an acceptable overall efficiency. In dry running compressors acting upon air or other gases as the working fluid it has been found that the tip speed of the male rotor should not fall below about 80 m/s. In compressors acting on air or other gases and fitted with means for injecting oil during compression, and utilizing such means, the cooling of the rotors and the housing is improved and smaller clearances can therefore be accepted between the relatively movable members. Additionally, the oil acts partially to "seal" such clearances and reduce such internal leakage. In such so-called wet compressors the tip speed of the male rotor can then be reduced to about 25-30 m/s with retained satisfactory overall efficiency” (Col. 1, Lines 41 – 63). In other words, the size of the clearance between the spindles and the housing affects the speed needed to attain “apositive sealing” via the working fluid, as well as the volumetric efficiency of the pump. A larger clearance may allow for faster speeds with lower internal compression of the working fluid, but may reduce efficiency of the pump, and vice versa. As per MPEP 2144.05, once a parameter is established as a result effective variable, i.e., a variable which achieves a recognized result (see above, clearance affects working speeds and efficiency), the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Given the teachings of Schibbye, it would have been obvious to one of ordinary skill in the art to modify the system of Rathman by modifying the clearance size between the spindles and the house in order to optimize pump efficiency.

With regards to Claim 7:

The Rathman modification of Claim 1 does not explicitly teach the pump geometry and the rotational speed of the screw spindle pump used are selected in such a way that the circumferential speed at the profile outer diameter of the drive spindle or of at least one of the drive spindles and/or of the running spindle or of at least one of the running spindles is at least 15 m/s. However, this speed is regarded as a result effective variable. Schibbye teaches a screw pump (see Figure 6). Schibbye teaches that “[i]n dry running compressors acting upon air or other gases as the working fluid it has been found that the tip speed of the male rotor should not fall below about 80 m/s. In compressors acting on air or other gases and fitted with means for injecting oil during compression, and utilizing such means, the cooling of the rotors and the housing is improved and smaller clearances can therefore be accepted between the relatively movable members. Additionally, the oil acts partially to "seal" such clearances and reduce such internal leakage. In such so-called wet compressors the tip speed of the male rotor can then be reduced to about 25-30 m/s with retained satisfactory overall efficiency” (Col. 1, Lines 51 – 63). In other words, varying the circumferential speed of the screw spindles affects the efficiency of the pump. For purely gas compressors/pumps, a higher tip speed is needed in order to avoid leakage in the clearances between the tips of the spindles and the housing. Whereas in wetter pumps, a slower tip speed may be used and a similar efficiency be attained, due to the liquid partially “sealing” these clearance. As per MPEP 2144.05, once a parameter is established as a result effective variable, i.e., a variable which achieves a recognized result (see above, tip speeds affect pump efficiency), the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Given the teachings of Schibbye, it would have been obvious to one of ordinary skill in the art to modify the system of Rathman by modifying the circumferential/tip speed of the spindles based on the working fluid in order to optimize pump efficiency.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Whitfield (US 2287716) – see Figure 1, and Claim 1: “the threads of the 'rotor member extending through no more than one complete turn”.

Heizer (US 6719548) – see Figure 1, screw pump with less than 1.5 turns.

Houttuin (GB 448235) – see Figures 1, 2, screw pump with designed liquid flow back for sealing.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, May 10, 2022